AMDAHL, Chief Justice.
This is an appeal from a decision of the Workers’ Compensation Court of Appeals reversing the compensation judge’s denial of supplementary benefits pursuant to Minn.Stat. § 176.132, subd. 1(a) (1986) because the employee had exhausted the statutory limit of 350 weeks of temporary total disability benefits and had not established a claim of permanent total disability. For the reasons stated in McBride v. Joyce Leon Blacktop, 422 N.W.2d 255 (Minn.1988), we reverse and reinstate the decision of the compensation judge.
Reversed and decision of compensation judge reinstated.